Wells, J.
It is necessary that the jurisdiction of justices of the peace should appear in their proceedings, in order to sustain them.
By statute ch. 205, § 6, forfeitures or penalties, arising under that Act, may be recovered before any justice of the peace, &c. in the county where the offence was committed. A justice would have no authority to take a recognizance for prose*470cuting an appeal from his judgment, unless the offence alleged was committed within his connty. The want of jurisdiction would render his proceedings void.
The condition of the recognizance, upon which the action is founded, and which is exhibited by the pleadings, does not state in what town or county the offence was committed. It does not appear that a justice of the peace for the county of Kennebec was authorized to take the recognizance. It must therefore be held void. This conclusion is sustained by Libby v. Main & al. 2 Fairf. 344, and by the cases cited. Nor is such recognizance made valid by statute ch. 171, § 30. For the authority of the magistrate cannot be ascertained from the description of the offence charged.

Judgment for defendant.